Citation Nr: 0615796	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability to include gastroesophageal reflux disorder 
(GERD).

2.  Entitlement to service connection for residuals of a 
right wrist laceration.

3.  Entitlement to service connection for an acquired 
psychiatric disorder characterized as depression.

4.  Entitlement to an increased evaluation for a right knee 
disorder, characterized as postoperative right meniscectomy, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased (compensable) rating for a 
dermatological disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1990 to February 
1993.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

Service connection is also in effect for osteroarthritis of 
the right knee [for which a separate 10 percent rating is 
assigned in addition to that described in issue #1]; 
thrombophlebitis of the right leg, rated as 10 percent 
disabling; and cervical lymphadenopathy, postoperative scar; 
postoperative deflection of the nasal septum; laceration scar 
on the left side of the head; and burns on the left foot; 
each rated as noncompensably disabling.

The veteran was initially scheduled to provide testimony at a 
hearing before a Hearing Officer or a Veterans Law Judge at 
the RO.  However, after an informal conference was held to 
include a detailed discussion of what was required to support 
his claim, he withdrew the request for a formal hearing, and 
asked to continue his appeal on the evidence of record.

Issues ## 1, 2 and 3 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of issues ## 4 and 5 at this time.

2.  The veteran has severe functional impairment of the right 
knee after multiple surgical procedures; he wears a brace and 
has pain and some perceived instability but the knee is not 
ankylosed. 

3.  The veteran already has a separate 10 percent rating for 
his right knee osteoarthritis.

4.  The evidence of record shows that the veteran's skin 
disorder (tinea versicolor) involves minimal involvement of 
the unexposed areas of the right leg and chest, 2-3 times per 
year, all of which are without disfigurement and requiring no 
more than topical therapy.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right knee disability (with a separate 10 percent rating 
for arthritis) are not met.  38 U.S.C.A. §§ 1155, 5103; 38 
C.F.R. §§ 3/321, 4.7, 4.71, 4.40, 4.45, 4.59, Code 5257-5003, 
(2005).

2.  The criteria for increased (compensable) rating for a 
dermatological disorder are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.301, 3.321, 3.655, and Part 4, Codes 
7804, 7813 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims in repeated letters.  They notified 
the veteran that VA would obtain all relevant evidence in 
support of his claim.  He was repeatedly advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  New VA examinations were also undertaken so as to 
update clinical information of record.  

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to increased compensation in SOC and 
SSOCs which also fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement under any (new or old) applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  The Board finds no 
prejudice to the veteran.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran was informed of the evidence 
necessary to substantiate his claim.  The provisions of VCAA 
have been substantially complied with, and no useful purpose 
would be served by delaying appellate review of this claim 
for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran does not allege that there are any other records 
including in VA's possession or any other federal department 
or agency.  38 U.S.C.A. § 5103A(b).  Additional examinations 
have been undertaken on several occasions.  See 38 U.S.C.A. § 
5103A(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to these issues is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.

General Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence. See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 
20.901(a) (2005); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Postoperative right meniscectomy
Special Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005). 
 
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005). 
 
The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005). 
 
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005). 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below. 
 
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260. 
 
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 
 
Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256. 
 
Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).   
 
However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 
 
The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa. 
 
The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005). 
 
Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have no 
application.  See Johnson v. Brown, 9 Vet. App. 7 (1996); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996). 

Factual background and Analysis

Prior evaluative reports are in the file for comparative 
purposes.

The veteran has had surgical intervention on his right knee 
on numerous occasions.  A notation in May 2002 was that he 
had had at least four prior arthroscopies.  Since then he had 
had only minimal improvement related to the isometric 
quadriceps exercises and asked to be reevaluated for possible 
debridement.

In July 2002, he underwent arthroscopic debridement with 
abrasion arthroplasty.

On VA examination in December 2003, his extensive history of 
right knee problems was recorded in detail.  At present, his 
complaints were primarily of pain and swelling.  There was 
weakness and fatigability with prolonged walking; and a 
tendency to collapse, particularly in the morning when 
getting out of bed, which happened 2-3 times a week.  There 
was a popping noise when he tried to bend the knee past 90 
degrees.  He daily wore a brace which was reenforced elastic.

The veteran reported that he was still working as a 
correctional officer at a prison but because he was unable to 
walk for great distances, he had been switched to a desk job.  
On examination he had a noticeable limp, taking the weight 
off his right knee and putting most of it on his left knee.  
He had a tendency not to flex the right knee which impaired 
his gait.  When the brace was removed, the examiner noted an 
11 cm. scar over the medial side of the joint which had been 
opened on several occasions; there were multiple laparoscopic 
scars as well.  Range of motion, passively, was from 5 
degrees to about 88 degrees, beyond which he did not go due 
to stiffness and pain.

Strength was adequate but he fatigued easily after about 8-10 
times of active resisting pressure before flexion or 
extension.  There was no instability or effusion.  Diagnosis 
was internal derangement of the right knee, status postop 
times 4 with medial meniscectomy. 

X-rays in November 2004 showed mild osteoarthritis of the 
patellofemoral joint and degenerative medial meniscus.  
Cortisone injection at that time into the right knee had good 
immediate relief.  It was recommended that he do quadriceps 
exercises.

On VA examination in May 2005, his extensive right knee 
problems were delineated.  It was noted that a magnetic 
resonance imaging (MRI) had been done in January 2004 which 
had confirmed intrameniscal increased signal within the 
medial meniscus of the right knee approaching the articular 
margin compatible with medial meniscus tear.  He had 
increased signal around the tibial collateral ligament 
suggestive of a partial tear or sprain.  He also had mucoid 
degeneration of the lateral meniscus.

He complained of pain, swelling and weakness in the right 
knee.  He reportedly wore his knee brace except when in bed.  
His job remained modified to a desk because of his 
limitations in walking, etc.  Active range of motion was from 
5 degrees to 90 degrees without pain; passive, it was 0- 80 
degrees with pain above that.  He had no real flare-up 
history or additional limitations after repetitive use.  He 
complained of a conscious feeling of instability but had so 
far never actually collapsed.  The examiner concluded that he 
had weakness, swelling and easy fatigability requiring a 
brace and pain medications.

In assessing the veteran's right knee impairment, it is clear 
that he has significant problems.  He has had repeated 
surgical procedures, namely arthroscopies, and recently 
underwent debridement.  He wears a brace and this provides 
additional stability.  The Board concurs with the RO that his 
right knee problems are severe in nature, and that the 30 
percent rating is warranted under Code 5257.  (In addition, 
the RO has appropriately granted a separate 10 percent rating 
for his associated arthritis, an issue not part of this 
appeal).  

However, his functional limitations are not now tantamount to 
ankylosis, and he does not have such impairment as would 
warrant an evaluation in excess of 30 percent regardless of 
what other Codes might be selected.  In that regard, a doubt 
is not raised to be resolved in his favor.

The Board would also note that while he has had myriad 
surgical procedures and numerous scars are observable in the 
area of the right knee, none are of such significance as 
contemplated in the provisions cited below as would warrant a 
separate compensable rating.

Dermatological disorder
Criteria

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable, warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The veteran's dermatology disability can be evaluated under 
Diagnostic Code 7813 of VA's Schedule for Rating 
Disabilities, which pertains to diseases of the skin, in the 
veteran's case, specifically pertaining to tinea pedis or 
dermatophytosis.  See 38 C.F.R. § 4.118. 

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disorders, including dermatophytosis.  Under both the old or 
new rating criteria, a number of skin disorders and 
specifically dermatophytosis (fungal infection, including of 
the toenails or other areas) may be rated by comparison to, 
and utilizing the criteria for, eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002 and 2005).

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Factual background and Analysis

Prior clinical evaluations are in the file for comparative 
purposes.

On VA examination in December 2003, he stated that 
occasionally, once or twice a year, he had a rash across his 
chest and sometimes on his right leg.  This disease was 
characterized as "innocuous and self-limiting, and of no 
significance as far as disability or loss of function".

On a subsequent VA examination in 2005, the examiner 
described his tinea versicolor as being an 

insignificant non-disabling skin rash 
which comes and goes periodically once or 
twice a year.  Innocuous and requires no 
treatment.  Asymptomatic now with no rash 
or lesions.

In various correspondence from the veteran, he had stated 
that his skin lesions are "constantly itching" and require 
steroidal ointments.  He states that the area has become 
bigger and appears on his leg more often.

In assessing the veteran's skin disability, the Board has 
extensive records, most of which show no significant skin 
problems at all.  By his own admission, the tinea problem 
appears about 2-3 times a year and then involves his chest 
and leg.  He avers that he has had increased involvement on 
his right leg.  However, in recent examinations, he had not 
had any symptomatic lesions or any functional disability as a 
result.  

The area involved, at worst, does not encompass anything 
approximating 5 percent of the entire body or of exposed 
areas is affected.  Nothing more than topical therapy has 
been required including during the past 12 month period.

Absent added or more involved symptoms, compensation is not 
payable.  Should he develop active lesions or additional 
symptoms in the future, he is free to provide evidence of 
same in the reopening of his claim for increased 
compensation.

Additional Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds that, in this case, the disability picture 
with regard to his right knee (other than as contemplated 
under the Code) and skin disorder, is not so exceptional or 
unusual as to warrant an evaluation on an extraschedular 
basis.  

Other than contemplated in the schedular provisions cited 
above, it has not been shown that the veteran's right knee or 
skin disabilities, alone, have resulted in frequent 
hospitalizations.  

And although his job has been changed to somewhat accommodate 
his problems, this is contemplated within the stated 
schedular criteria.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 30 percent for a right knee 
disorder, characterized as postoperative right meniscectomy, 
is denied.

An increased (compensable) rating for a dermatological 
disorder is denied.


REMAND

In each of these three issues, the veteran's primary 
contention relates to the disabilities as being secondary to 
other service-connected problems.  And while the RO has 
technically addressed this secondary aspect, it has done so 
tangentially with a primary focus on direct service 
connection.

Gastrointestinal disability

Private and VA clinical records confirm the ongoing presence 
of gastrointestinal distress.  He was diagnosed by VA as 
having GERD and gastritis in May and August 2001, and at 
those times, these were thought to be secondary to 
medications given for his service-connected disabilities.  
The physician who evaluated him in August 2001 expressed 
considerable concern about the gastric symptoms and 
recommended that the Naprosyn be stopped, and started him on 
etodolac as well as Cytotec.  He was given a stern warning to 
watch for bleeding or other symptoms.

However, after changing medications, at least one VA clinical 
notation was that he apparently no longer had the intestinal 
symptoms.  

Subsequent clinical records are not clear as to whether these 
have recurred.  

A finding on a clinic visit in November 2004 was that he had 
a "slight amount of gastroesophageal reflux disease-like 
symptoms" for which he was being given Tagamet twice a day.  
However, another notation was that his prior gastritis had 
"apparently resolved with the addition of misoprostol".

The veteran's Substantive Appeal indicates that he has been 
diagnosed with an ulcer and told that were it not for the 
medications he has been given for his orthopedic problems, 
this would not be present.  

An ulcer diagnosis is not in the evidence now of record, and 
such an opinion is not of record other than as stated above.

In any case, he is entitled to an evaluation to determine the 
nature of current gastrointestinal problems; and an opinion 
is necessary as to whether his current symptoms are due to 
medications prescribed for his service-connected 
disabilities.

Residuals of a right wrist laceration

Clinical evidence is of record showing that he was seen in 
July 1998 for a laceration on his left hand for which he was 
treated with sutures. 

He was again seen in May 1999 after an incident when he was 
dancing, his knee gave out.  He reported that he had gone to 
St. Mary's for care after that fall.  And while his right 
knee was a problem then, it is unclear whether he cut his 
hand at that time.  

The more recent evidence of record refers to two separate 
incidents in which the veteran reportedly hurt his right 
hand.  One was in July 2000 when he reportedly was on a 
ladder in his kitchen changing a light bulb when his right 
knee gave-out, dumping him into a plate glass window.  

The other was reportedly in August 2000 when he was dancing 
and lost his balance, putting his hand through a plate glass 
window.  

The treatment reports [from Texas Tech University Health 
Science Center and University Medical Center] associated with 
that second incident indicated that he had been drinking beer 
at the time, but did not attribute the fall to his being 
intoxicated; in fact, only a singular notation is of record 
as to how much he had then imbibed.  And the veteran has 
alleged that notwithstanding the beer-drinking, that did not 
cause him to fall, and his knee nonetheless still gave way on 
him.  In any event, the right hand laceration required 
emergency room treatment and eventual surgical repair.  

The veteran has indicated that his wife and/or others could 
confirm the circumstances of the fall(s), but evidence in 
that regard has not apparently yet been submitted.  

The proof required for a grant of service connection for the 
wrist or hand residuals becomes more of a factual issue than 
a medical one.

And while the veteran's statements alone are not particularly 
incredible, in order to determine whether the veteran's other 
service-connected disabilities including relating to his 
right lower extremity had anything to do with the 
incident(s), observations from others who saw them would be 
helpful to that end.  

To that end, there may be ambulance, emergency room or other 
records from the immediate care on the former incident as 
well as the second, which may shed light on the exact 
circumstances of the falls as well. 

Acquired psychiatric disorder

The veteran has been treated at several facilities for 
anxiety and depression.  

Recent clinical notations have been to the effect that the 
veteran had had multiple explosive episodes at work (as a 
correctional officer at a local prison), and was required to 
take time off.  

There is no medical opinion of record as to the duration or 
etiology of the disability, although the veteran is convinced 
that it is related to the stresses of his service-connected 
disabilities.  He is entitled to the benefit of such a 
medical opinion.

And finally, it should be noted that the veteran's primary 
arguments are that his claimed problems are due to his other 
service-connected disabilities.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2005).  This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Based on the evidence of record, the Board finds that 
additional development if required.  Accordingly, the case is 
REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
Any 
evidence 
he may 
have with 
regard to 
the 
etiology 
of the 
disorders 
claimed 
in issues 
#1, 2 and 
3, should 
be 
submitted
, 
including 
from 
care-
givers, 
his 
employmen
t, etc.; 
and the 
RO should 
assist 
him in 
acquiring 
them as 
necessary
.  In 
particula
r, he 
should be 
asked for 
comments 
by 
observers 
as to how 
he hurt 
his right 
wrist or 
hand and 
for 
medical 
opinions, 
if 
available
, as to 
the 
causation 
and 
impact of 
other 
problems 
on his 
gastroint
estinal 
problems 
and 
mental 
health 
issues.

2.  The veteran should then be 
reexamined by VA physicians to 
determine the exact nature and 
extent of all disabilities 
involving his right hand or wrist 
(and residuals of a laceration 
following a fall), his 
gastrointestinal disorder, and 
his mental health problems.  The 
examiners should opine as to 
whether it is as likely as not 
that these disorders are due to 
or have been in any way impacted 
by his service-connected 
disabilities.  The opinions must 
be based on the entire evidence 
of record, and should be 
annotated to the pertinent 
documentation within the file.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decisions 
remains 
unsatisfa
ctory to 
the 
veteran, 
a 
comprehen
sive SSOC 
should be 
issued, 
and the 
veteran 
and his 
represent
ative 
should 
have a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
final 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.    

This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


